DETAILED ACTION
This action is in response to applicant’s amendment filed on 11 June 2021.  Claims 1-9 and 15-20 are now pending in the present application and claims 10-14 are non-elected (or withdrawn or canceled).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
19 April 2021
is in compliance with the provisions










Allowable Subject Matter
Claims 1-9 and 15-20 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 15-20 are allowed in view of applicant’s amendment and accompanying remarks as well as applicant filing a terminal disclaimer (see below).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 11 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
Application No. 16/351,746 (Lakshminarayan et al.; US 2020/0296664 A1) 
has been reviewed and is accepted.  The terminal disclaimer has been recorded.






Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
28 September 2021